DETAILED ACTION
Claims 12-28 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/15/2019 have been fully considered but they are not persuasive.
Following Applicants amendments to the Drawings, the objection to the Drawings of the previous office action is Withdrawn. 
Following Applicants amendments to the Claims, the objections to the Claims is Withdrawn.
Following Applicants amendments to the Claims, the 112 rejection of the Claims is Withdrawn.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant argues that the cited prior art does not teach the newly amended limitations. Applicants arguments are moot as the amended limitations, necessitated by Applicant’s amendment, have been mapped to newly found prior art. See 103 rejection below as it is believed to address all of Applicant’s arguments.
Maintained.

Claim Objections
Claim 12 is objected to because of the following informalities: in the second line of step c), “said the local model” is improper as only “said” or “the” is required and not both. Suggested correction is “the local model”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 and 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gendre et al. “Non-intrusive and exact global/local techniques for structural problems with local plasticity”(hereinafter “Gendre”), in view of Barbarella et al. “A new inverse approach for the localization and characterization of defects based on compressive experiments”(hereinafter .
Regarding claim 12, Gendre teaches A method of simulating behavior of a structure by iterative and incremental finite element calculation, implemented by a computer including code instructions for executing said method, (Sections 1, 2, 3.1, 6 and 7, Using the Abaqus software, the behavior of a structure is simulated using an incremental finite element calculation)
in which a global model is used representing said structure, a local model representing an area of said structure including geometric details, (Abstract, Sections 1, 2, 3.3, 5 and 6, Global and local models are used to represent the structure including the geometry)
a) applying a loading to the global model; (Section 3.4, the global model is loaded)
b) determining by finite element calculation in the global model a nodal displacement field corresponding to the loading; (Sections 1, 2, 3.2 and 3.5 the nodal displacements are calculated)
c) applying the nodal displacement field thus determined to the local … models and determining corresponding forces in said the local model …; (Figures 5, Sections 2, 4.1, 5.1, the displacements are applied to the local models)
d) testing a convergence of a solution obtained for the global model, and if a convergence indicator is achieved, the processing is resumed at step a) with a loading increment; otherwise, (Section 3.5, 4.1, 4.2, 6 and 7, a convergence is checked and the solution may become a reference, incremental loads are then applied to the structure)
e) …, the processing is resumed at step c) with the nodal displacement field calculated in the global model after implementation of said correction; (Figure 4, Sections 2, 3.2, 3.4, 3.5, 
f) determining values of internal variables from the calculations performed in the global model and in the local model for the different loading increments; and (Sections 3.1, 3.2 and 7, internal variables are determined in the calculations at each loading increment
g) assessing an evolution in the behavior of the structure over time as a function of said values of internal variables. (Figures 6, 7 and 8, Sections 2, 3.1, 3.2, 3.4 and 7, internal variables are used in the calculations at each loading increment and compared to a reference solution)
Gendre does not explicitly disclose an auxiliary model representing said area without said geometric details, c) applying the nodal displacement field thus determined to the … auxiliary models and determining the corresponding forces in said models; 
Barbarella teaches disclose an auxiliary model representing said area without said geometric details, (Tables 2, 3, 4, 5 and 6, Sections 1, 2, 4.1, 5.3 and 6.2, the sub model of the global model does not contain geometric details)
c) applying the nodal displacement field thus determined to the … auxiliary models and determining the corresponding forces in the auxiliary model; (Sections 2, 5.1 - 5.3, Figures 7 and 8, a displacement is applied to the model without geometric details and forces are determined)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Barbarella with Gendre as both references deal with finite element modeling of structures, in order to implement a system that takes into account auxiliary models without geometric details. Barbarella would modify Gendre by taking into account auxiliary models without geometric details. The benefit of doing so is prior to the introduction of 
The combination of Gendre and Barbarella does not explicitly disclose e) calculating a difference between the forces in the local model and the forces in the auxiliary model to determine a correction and, after the calculating, applying the correction in the global model
Liu teaches e) calculating a difference between the forces in the local model and the forces in the auxiliary model to determine a correction and, after the calculating, applying the correction in the global model (Equation 47, Figure 4, A difference in forces between the local and auxiliary models is calculated as a corrective force that is applied to the global model)
Examiner’s Note: Liu also teaches resuming at step c) as seen in figure 4.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Liu with Gendre and Barbarella as the references deal with finite element modeling of structures, in order to implement a system determines a corrective force in local and auxiliary models. Liu would modify Gendre and Barbarella by calculating a corrective force to be applied to the global model. The benefit of doing so is the implementation is non-intrusive with the FE environment, since no other user’s FE code or solver is involved in analysis. (Liu Page 90 Last paragraph)

Regarding claim 13, the combination of Gendre, Barbarella and Liu teaches the limitations of claim 12. Gendre teaches in which steps c), d) and e) of correction and convergence testing of the global model are applied only to the loading increments corresponding to instants of the local extrema of the loading. (Figures 5, 6 and 9 the loads are applied to the local extrema)

Regarding claim 15, the combination of Gendre, Barbarella and Liu teaches the limitations of claim 12. Gendre teaches in which the local and auxiliary models model a nonlinear behavior of the structure. (Abstract, Sections 1, 2 and 3.3, all local models are nonlinear)

Examiner’s Note: Gendre teaches that the submodels of the global model are nonlinear, which would include both the local and auxiliary model. Additionally, Barbarella teaches that the simulation is a full non-linear simulation. 

Regarding claim 16, the combination of Gendre, Barbarella and Liu teaches the limitations of claim 12. Gendre teaches in which the local and auxiliary models include a set of peripheral nodes defining a boundary and in which the correction applied to the global model comprises an additional loading on the nodes of the global model located on said boundary. (Sections 2 and 3.1,  The global displacements are described as boundary conditions and additional loads are applied throughout the simulation)

Regarding claim 17, the combination of Gendre, Barbarella and Liu teaches the limitations of claim 12. Gendre teaches in which the calculation of a correction to be applied to the global model is determined by an overlay of a finite element software program. (Section 3.4, 5, 6 and 7, An exchange algorithm allows the correction to be applied to the global model through communication between the models in the Abaqus software)

Regarding claim 18, the combination of Gendre, Barbarella and Liu teaches the limitations of claim 17. Gendre teaches in which the overlay uses a finite element software recalculation function for moving to the next loading incrementation. (Sections 3.4, 3.5, , 5, 5.1, 6 and 7, The Abaqus software determines the best convergence and a reference solution is created, then subsequent calculation method is tied to the reference solution)

Regarding claim 19, the combination of Gendre, Barbarella and Liu teaches the limitations of claim 12. Gendre teaches in which step c) comprises the use of a convergence acceleration method. (Sections 2, 4 and 4.1, A quasi-newton acceleration method is used)

Regarding claim 20, the combination of Gendre, Barbarella and Liu teaches the limitations of claim 19. Gendre teaches in which the convergence acceleration method is a quasi-Newton method or based on Aitken's. (Sections 2, 4 and 4.1, A quasi-newton acceleration method is used)

Regarding claim 21, the combination of Gendre, Barbarella and Liu teaches the limitations of claim 12. Gendre teaches in which the structure includes parts in the field of aeronautics. (Sections 1 and 6, An aircraft turbine blade is simulated in Abaqus)

Regarding claim 22, the combination of Gendre, Barbarella and Liu teaches the limitations of claim 12. Gendre teaches in which the structure includes turbine engine parts. (Sections 1 and 6, An aircraft turbine blade is simulated in Abaqus)

In regards to claim 23, it is the computer readable embodiment of claim 12 with similar limitations to claim 12, and is such rejected using the same reasoning found in claim 12.

Regarding claim 24, the combination of Gendre, Barbarella and Liu teaches the limitations of claim 12. The combination of Gendre and Barbarella does not explicitly teach wherein the step of testing comprises a determination of a difference between the nodal displacement field and a previously calculated nodal displacement field.
Liu teaches wherein the step of testing comprises a determination of a difference between the nodal displacement field and a previously calculated nodal displacement field. (Equation 49, A difference is taken between the N+1 nodal field and the N nodal field)

Regarding claim 25, the combination of Gendre, Barbarella and Liu teaches the limitations of claim 12. The combination of Gendre and Barbarella does not explicitly teach calculating the difference between the forces in the local model and the forces in the auxiliary model to determine the correction and determining a difference between the correction and a previously calculated correction.
Liu teaches calculating the difference between the forces in the local model and the forces in the auxiliary model to determine the correction and (Equation 47, Figure 4, A difference in forces between the local and auxiliary models is calculated as a corrective force)
determining a difference between the correction and a previously calculated correction. (Page 92 Section 3.2 Convergence acceleration technique, The basic idea of Aitken’s Δ2 method is to improve the current solution by using information of two previous iterations.)

Regarding claim 26, the combination of Gendre, Barbarella and Liu teaches the limitations of claim 12. Gendre wherein for each loading, the nodal displacement field corresponding to the loading is determined (Sections 1, 2, 3.2 and 3.5 the nodal displacements are calculated)
and the nodal displacement field is applied to the local and auxiliary models. (Figures 5, Sections 2, 4.1, 5.1, the displacements are applied to the local models)
Gendre does not explicitly teach and the nodal displacement field is applied to the … auxiliary models.
Liu teaches and the nodal displacement field is applied to the … auxiliary models. (Sections 2, 5.1 - 5.3, Figures 7 and 8, a displacement is applied to the model without geometric details and forces are determined))
Examiner’s Note: See also Figure 4 of Liu.

Regarding claim 27, the combination of Gendre, Barbarella and Liu teaches the limitations of claim 12. The combination of Gendre and Barbarella does not explicitly teach wherein the loading increment is calculated in relation to a behavior history of the structure.
Liu teaches wherein the loading increment is calculated in relation to a behavior history of the structure. (Page 93 section 4.1, The loading is chosen in relation to the load required to induce plasticity)

Regarding claim 28, the combination of Gendre, Barbarella and Liu teaches the limitations of claim 27. The combination of Gendre and Barbarella does not explicitly teach wherein the behavior history comprises an evolution of the internal variables.
wherein the behavior history comprises an evolution of the internal variables. (Figures 16 and 18, an evolution of the variables in the form of their respective errors is calculated) 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gendre, in view of Barbarella, in view of Liu, and in further view of Kim et al. “A new generalized finite element method for two-scale simulations of propagating cohesive fractures in 3-D” (hereinafter “Kim”). 

Regarding claim 14, the combination of Gendre, Barbarella and Liu teaches the limitations of claim 12. The combination of Gendre, Barbarella and Liu does not explicitly teach in which the global model models a nonlinear behavior of the structure.
Kim teaches in which the global model models a nonlinear behavior of the structure. (Section 1, 4.2 and 4.2.1, the global model is non linear)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Kim with Gendre, Barbarella and Liu as the references deal with finite element modeling of structures, in order to implement a system that takes into account a nonlinear global model. Kim would modify Gendre, Barbarella and Liu by taking into account a nonlinear global model. The benefit of doing so is a robust, efficient and accurate approach of the simulation is created. (Kim Abstract)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coudouent et al. USPPN 2012/0245862: Also teaches the use of a corrective force on a plastic model used in finite element modeling.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128